UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8016


FRED LEWIS WILSON,

                Plaintiff – Appellant,

          v.

TRACY RAY, Warden; ASSISTANT WARDEN, ROSP; L. COLLINS,
Sergeant; D. MCCOWAN, Sergeant; TONY ADAMS, I.I.; J.
BLEVINS, Lieutenant,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00418-gec-mfu)


Submitted:   July 28, 2010                 Decided:   August 17, 2010


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Lewis Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fred Lewis Wilson appeals the district court’s order

dismissing      his     42    U.S.C.     § 1983    (2006)     inmate    civil    rights

action.        We have reviewed the record and find no reversible

error.      Accordingly,           we   deny   Wilson’s     motion     for   injunctive

relief pending appeal and affirm for the reasons stated by the

district court.          Wilson v. Ray, No. 7:09-cv-00418-gec-mfu (W.D.

Va. Oct. 27, 2009).                We dispense with oral argument because the

facts    and    legal    contentions        are    adequately    presented       in   the

materials      before        the    court   and    argument    would    not     aid   the

decisional process.

                                                                               AFFIRMED




                                               2